DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising a cell composition, claims 1, 2 and 5-13 in the reply filed on 2/8/2021 is acknowledged.
Claims 15-17, 20, and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021. 
Examination on the merits commences with claims 1, 2 and 5-13 being considered ONLY. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
It is apparent that a cell population characterized by differences in expression levels is required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the cell population.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. The specification broadly discloses that the population of cells can be derived from “cells grown ex-vivo”, “cells grown in a three dimensional culture” and “from human adipose tissue derived cells (HATDCs)” (see for example paragraph [0020] of the as filed specification). Therefore the specification only very broadly states that the source of cells can be any cell grown ex-vivo, any cell grown in 3D culture, or any cell that is in any manner derived from adipose tissue. Indeed, even in the example provided, the applicant does not present a detailed repeatable process that begins with a known obtainable cell and ends with the population of cells claimed.  
The specification does not disclose a repeatable process to obtain the biological materials, and it is not apparent if the biological materials are readily available to the public. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would fully satisfy the deposit requirement. 
not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit must be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
	(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807) and
	(e) the deposit will be replaced if it should ever become inviable.
	Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information; however, Applicant is cautioned to avoid entry of new matter into the specification by adding any other information. 
Applicant is advised that the address for the ATCC is:
	American Type Culture Collection
	10801 University Boulevard
	Manassas, VA 20110-2209





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 and 12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the genes are “selected from genes listed in a table selected from tables 1-11”, and the claim also recites the genes are “selected from one or more genes of each one of tables 1-11” and “at least 50% of genes listed in tables 1-11, each of which are increasingly narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the use of the phrase in parentheses renders the claim indefinite because it is unclear whether the limitation(s) in the parentheses are part of the claimed invention.  
Because claims 8 and 12 depend from indefinite claim 7 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
12 recites the limitation "said second cell population" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are drawn to a composition of naturally occurring cells. Independent claim 1 broadly claims a composition of cells with “differences in expression” from any “control” cell, and therefore claim 1 broadly claims any cell, including all naturally occurring cells. This judicial exception is not integrated into a practical application that is significantly more than the judicial exception because the claim as a whole does not require any additionally elements. While claim 2 broadly limits to the cells having either positive or negative expression of several markers, since every cell has positive or negative expression of marks, this does not add significantly more. Claims 5-6, 9-10 and 13 introduce product by process limitations on what the cells are derived from, but these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not distinguish the claimed cells from naturally occurring cells. Claims 7-8 recite that the composition includes elements such as naturally occurring bone, bone even cells in nature are in contact with bone, so these limitations do not add significantly more. Claim 11 limits to an unclaimed control population of cells and therefore does not add significantly more. Claim 12 is whole indefinite for the reasons stated in the rejection under 35 U.S.C. 112 and therefore does not add significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cui et al (2007, Biomaterials, 28: 5477–5486; reference U).
Regarding claims 1 and 5-8, Cui teaches a composition comprising an ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold (see abstract). Claims 1-2 and 11 do not limit as to whether the cells in the population are positive or negative for any specific marker, and therefore Cui’s composition of cells reads on these claims. Claim 12 is whole indefinite for the reasons stated in the rejection under 35 U.S.C. 112 and therefore is rejected with claim 7 from which it depends.

Claims 1-2, 5-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dragoo et al (2005, Plastic and Reconstructive Surgery, 115(6): 1665–1673; reference V).
Regarding claims 1, 5-6, 9-10 and 13, Dragoo teaches a composition comprising an ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold (see abstract). Claims 1-2 and 11 do not limit as to whether the cells in the population . 

Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by ClinicalTrials.gov, Study: NCT02153268, June 2, 2014 Version; reference W.
Regarding claims 1-2, 9 and 11, the study above teaches a composition of BonoFill, a bone filler containing human adipose tissue derived cells (HATDCs) (see study design). Claims 1-2 and 11 do not limit as to whether the cells in the population are positive or negative for any specific marker, and therefore the studies composition of cells reads on these claims. 

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653